     Case: 4:19-cv-00013-GHD-RP Doc #: 46 Filed: 09/29/20 1 of 12 PageID #: 496




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

BRANDON PUGH(# 165014)                                                                     PLAINTIFF

v.                                                                            No. 4:19CV13-GHD-RP

LT. EDWARD THIGPEN
LT. TONY FOSTER
DEPUTY WARDEN LEE SIMON
ASSOCIATE WARDEN MRS. STURDEVANT                                                       DEFENDANTS


                                   MEMORANDUM OPINION

       This matter comes before the comt on the prose prisoner complaint of Brandon Pugh, who

challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the Prison

Litigation Reform Act, the comt notes that the plaintiff was incarcerated when he filed this suit. The

plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of action

against "[e]ve1y person" who under color of state authority causes the "deprivation of any rights,

privileges, or immunities secured by the Constitution and laws." 42 U.S.C. § 1983. The plaintiff

alleges that the defendants denied him adequate medical care for a leg injmy and placed him in a cell

with unsanitmy conditions. The defendants have moved for summmy judgment; the plaintiff has not

responded, and the deadline to do so has expired. The matter is ripe for resolution. For the reasons set

forth below, the defendants' motion for summmy judgment will be granted, and judgment will be

entered for the defendants.

                                   Summary Judgment Standard

        Summmy judgment is appropriate if the "materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations (including those

made for purposes of the motion only), admissions, interrogatmy answers, or other materials" show
     Case: 4:19-cv-00013-GHD-RP Doc #: 46 Filed: 09/29/20 2 of 12 PageID #: 497




that "there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter oflaw." FED. R. CIV. P. 56(a) and (c)(1). "The moving party must show that if the evidentiaty

material of record were reduced to admissible evidence in court, it would be insufficient to permit the

nonmoving party to carry its burden." Beck v. Texas State Bd ofDental Examiners, 204 F.3d 629,

633 (5th Cir. 2000) (citing Celotex Corp. v. Catrett, 477 U.S. 317 (1986), cert. denied, 484 U.S. 1066

(1988)).

        After a proper motion for summaty judgment is made, the burden shifts to the non-movant to

set fmth specific facts showing that there is a genuine issue for trial. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249, 106 S. Ct. 2505, 2511, 91 L. Ed. 2d 202 (1986); Beck, 204 F.3d at 633; Allen v.

Rapides Parish School Bd, 204 F.3d 619,621 (5th Cir. 2000); Ragas v. Tennessee Gas Pipeline

Company, 136 F.3d 455, 458 (5th Cir. 1998). Substantive law determines what is material. Anderson,

477 U.S. at 249. "Only disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entty of sunm1a1y judgment. Factual disputes that are

irre1evat1t or unnecessaty will not be counted." Id, at 248. If the non-movant sets fmth specific facts

in suppmt of allegations essential to his claim, a genuine issue is presented. Celotex, 477 U.S. at 327.

"Where the record, taken as a whole, could not lead a rational trier of fact to find for the non-moving

patty, there is no genuine issue for trial." Matsushita Elec. h1dus. Co. v. Zenith Radio C01p., 475 U.S.

574, 587, 89 L. Ed. 2d 538 (1986); Federal Savings and Loan, Inc. v. Krajl, 968 F.2d 500, 503 (5°'

Cir. 1992).

           The facts are reviewed drawing all reasonable inferences in favor of the non-moving party.

Allen, 204 F.3d at 621; PYCA Industries, Inc. v. Harrison County Waste Water Management Dist.,

177 F.3d 351, 161 (5°' Cir. 1999); Bane One Capital Partners C01p. v. Kneipper, 67 F.3d 1187, 1198

(5th Cir. 1995). However, this is so only when there is "an actual controversy, that is, when both

                                                    - 2-
     Case: 4:19-cv-00013-GHD-RP Doc #: 46 Filed: 09/29/20 3 of 12 PageID #: 498




pmiies have submitted evidence of contradictmy facts." Little v. Liquid Air Cmp., 37 F.3d I 069, I 075

(5 1h Cir. 1994); see Edwards v. Your Credit, Inc., 148 F.3d 427,432 (5tl' Cir. 1998). In the absence of

proof, the court does not "assume that the nmm1oving party could or would prove the necessaty facts."

Little, 37 F.3d at 1075 (emphasis omitted).

        The very purpose of summmy judgment is to "pierce the pleadings and assess the proof in

order to see whether there is a genuine issue for trial." Advismy Conm1ittee Note to the 1963

Amendments to Rule 56. Indeed, "[t]he amendment is not intended to derogate from the solemnity of

the pleadings[;] [r]ather, it recognizes that despite the best effmis of counsel to make his pleadings

accurate, they may be overwhelmingly contradicted by the proof available to his adversmy." Id The

non-moving patiy (the plaintiff in this case), must come fotward with proof to suppmi each element of

his claim. The plaintiff catmot meet this burden with "some metaphysical doubt as to the material

facts," Matsushita Elec. Indus. Co., Ltd   1~   Zenith Radio Co!JJ., 475 U.S. 574,586, 106 S.Ct. 1348,

1356 (1986), "conclusmy allegations," Lz!fan 1~ National Wildlifo Federation, 497 U.S. 871, 871-73,

110 S.Ct. 3177, 3180 (1990), "unsubstantiated assetiions," Hopper~~ Frank, 16 F.3d 92 (5tl1 Cir.

1994), or by a mere "scintilla" of evidence, Davis 1~ Chevron U.S.A., Inc., 14 F.3d 1082 (5tl' Cir. 1994).

        It would undermine the purposes of sunmmty judgment if a pmiy could defeat such a motion

simply by "replac[ing] conclusmy allegations of the complaint or a11swer with conclusmy allegations

ofat1 affidavit." Lujan v. National Wildlifo Federation, 497 U.S. 871, 888, 110 S.Ct. 3177,3188

(1990). In considering a motion for summaty judgment, a court must determine whether the non-

moving pm·ty's allegations are plausible. Matsushita, supra. (emphasis added). "[D]etermining

whether a complaint states a plausible claim is context-specific, requiring the reviewing comi to draw

on its experience at1d cmmnon sense."    Ashcroft~~    Iqbal, 556 U.S. 662, 129 S.Ct. 1937 (2009)



                                                      - 3-
       Case: 4:19-cv-00013-GHD-RP Doc #: 46 Filed: 09/29/20 4 of 12 PageID #: 499




(discussing plausibility of claim as a requirement to survive a motion to dismiss under Fed. R. Civ. P.

12(b)(6)).

         In considering a motion for summary judgment, once the comt "has determined the relevant

set of facts and drawn all inferences in favor of the nonmoving patty to the extent supportable by the

record, [the ultimate decision becomes] purely a question oflaw." Scoff v. Harris, 550 U.S. 372, 381

(2007) (emphasis in original). "When opposing patties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury could believe it, a comt should not

adopt that version of the facts for purposes of ruling on the motion for summaty judgment." Id. at

380.

                                      Undisputed Material Facts

         Brandon Pugh, an inmate with the Mississippi Depattment of Corrections ("MDOC"), filed

suit regm·ding alleged constitutionally inadequate medical care and conditions he has experienced

while incarcerated at the Mississippi State Penitentiaty at Parchman, Mississippi ("MSP"). [I] Compl.

Mr. Pugh seeks injunctive relief as well as compensatoty and punitive damages. [I] at I 0 (CMIECF

Pagination). On July 16,2019, he gave sworn testimony clarifYing his claims against the defendants

at a Spears 1 hearing. On December 12, 2019, he filed a [23] Notice of Change of Address indicating

that he was transferred to the Wilkinson County Correctional Facility ("WCCF").

         The factual basis for Mr. Pugh's claims is set fotth in the Magistrate Judge's Repot1 and

Recommendation:

         On Friday July 27,2018, in Unit 29-H, Brm1don Pugh got down fi·om the top bunk,
         lost his balance, fell on his locker box, and cut his leg. He showed his leg to the
         security staff, who notified a guard named "Honorable" and Lt. Thigpen. Pugh yelled
         for Lt. Thigpen, who came to see and said, "Medical will come get you after shift


1 Spears   v. McCof/er, 766 F.2d 179 (5 111 Cir. 1985).
                                                   -4-
     Case: 4:19-cv-00013-GHD-RP Doc #: 46 Filed: 09/29/20 5 of 12 PageID #: 500




       change." He waited fi:om 4:58p.m. until shift change, but medical did not come see
       him. At 6:20a.m. on Saturday, Pugh was still waiting, and his leg had begun to swell.
       Lt. Foster came to Unit 29-L that day, saw the plaintiff's leg, and said he would report
       the injmy to medical, but he did not do so. Mr. Pugh repeatedly informed medical
       staff that he needed medical attention. He filed numerous sick call request forms, but
       he was not taken to medical for treatment. He saw Nurse Thompson on August 29,
       2018 (about a month after he cut his leg, which had begun to turn black). A response to
       one of his sick call requests was that he was "placed on the Sick Call list for pick up
       on November 2, 2018." l-Ie did not go to medical until February 2019 (about seven
       months after his injmy occurred), when he saw a doctor and received pain medication.
       He never received a tetanus shot. His wound healed, but left a sunken scar on his leg.

       M1~ Pugh also alleges that his unit is filthy and infested with rats. No one cleans the
       toilet, and prison officials have provided chemicals for cleaning only tlu·ee times in the
       last year.

[40] Report and Recommendation at 1-2.

       A review of Mr. Pugh's medical records in this matter, however, reveals a ve1y different

chronology ofllis treatment after falling from his bm1k. On August 8, 2018, Mr. Pugh saw Nurse

Juanita Thomas for a complaint of headaches and a cut to his left leg. (MDOC-PUGH-000280

through MDOC-PUGH-000281 ). The examination revealed a healing laceration to the lower left leg

with no evidence of infection. (MDOC-PUGH-000281).

        Mr. Pugh submitted a Medical Service Request ("MSR") form on November 5, 2018,

regarding a rash on his right leg and head. (MDOC-PUGH-000535). He also submitted an MSR

regarding his left leg on November 9, 2018, and was seen by Nurse Calvin Stewmt for both requests

on November 25, 2018. (MDOC-PUGH-000543; -000536). When Nurse Stewmt exmnined Mr.

Pugh, she noted that there was a flat, d1y rash on his left leg, and there was no drainage or infection

noted. (MDOC-PUGH-000329-330). He was given hydrocortisone cream for the rash. (MDOC-

PUGH-000330).

        The cou1t notes that Mr. Pugh continued to see medical providers between the August 8 and

November 9 appointments: August 14, 2018, MSR regarding !lis right leg, seen on August 29, 2018

                                                   - 5-
     Case: 4:19-cv-00013-GHD-RP Doc #: 46 Filed: 09/29/20 6 of 12 PageID #: 501




(MDOC-PUGH-000517); August 24, 2018, MSR regarding dental care, seen on August 29, 2018

(MDOC-PUGH-000518);August 24,2018, MSRregarding his head, seen onAugust29, 2018

(MDOC-PUGH-000519); August 30, 2018, MSR regarding his headaches, seen on October 11, 2018

(MDOC-PUGH-000528); September 22, 2018, MSR regarding his crawling sensations and sleep

disturbances, seen on September 25, 2018 (MDOC-PUGH-000523). He did not mention the injmy to

his left leg during these visits.

        He submitted another Medical Service Request Form on December 21, 2018, requesting to see

a doctor about his head and his leg. (MDOC-PUGH-000543). He stated that he wanted a tetanus shot

and that his scalp had been draining. (MDOC-PUGH-000335). On December 26, 2018, Mr. Pugh

saw Angela Brown, APN-BC, regarding these complaints. !d. Nurse Brown noted that his scalp had

folds, but was negative for scabs or drainage. !d. She also noted that his left leg had two abrasions

with hyperpigmentation but there was no infection or edema in the legs. !d. Nurse Brown ordered a

tetanus shot for Mr. Pugh, along with lab tests and an X-ray for his tibia and fibula. (MDOC-PUGH-

000336). On December 29, 2018, Pugh saw Nurse Thomas as a follow-up. (MDOC-PUGH-

000340). On that visit, Mr. Pugh stated that he had also received antibiotics. !d. Lab tests results

were completed on January 4, 2019, and his leg was x-rayed on Februmy 15,2019. (MDOC-PUGH-

000343-344; -000364).

                               Plaintiff is Not Entitled to Injunctive Relief

        Mr. Pugh has requested that he be moved away from Unit 29 because he fears reprisals from

Lt. Thigpen; he also requests a court order for MDOC to improve the conditions in Unit 29. His

trm1sfer to the Wilkinson County Correctional Facility, however, has rendered his requests moot:

        The transfer of a prisoner out of an institution often will render his claims for
        injunctive relief moot. [The plaintiff], howevet; argues that his alleged constitutional
        violations are capable of repetition yet evading review.

                                                   - 6-
     Case: 4:19-cv-00013-GHD-RP Doc #: 46 Filed: 09/29/20 7 of 12 PageID #: 502




        [A plaintiff] must show either a demonstrated probability or a reasonable expectation
        that he would be transferred back to [the prison where the incidents occurred] or
        released and reincarcerated there.

Oliver 1~ Scalf, 276 F.3d 736, 741 (Stl' Cir. 2002) (intemal citations, quotations, and footnotes omitted).

In this case the plaintiff has not made such an argument, and the court finds his requests for injunctive

reliefto be moot.

                                          Qualified Immunity

        In addition, the defendants are entitled to qualified immunity regarding the allegations in

the present suit. "Government officials performing discretionary functions generally are shielded

from liability for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known." Harlow             1~


Fitzgerald, 457 U.S. 800,818, 102 S.Ct. 2727,73 L.Ed.2d 396 (1982). To overcome the qualified

immunity defense, a plaintiff must meet a two-pronged test. He must first allege a violation of a

clearly established constitutional right. Wilkerson v. Stalder, 329 F.3d 431, 434 (5 111 Cir.

2003); Heitschmidt1~ CityC!fHouston, 161 F.3d 834,836-37 (Stl' Cir.1998). "To be 'clearly

established' for purposes of qualified immunity, '[t]he contours of the right must be sufficiently

clear that a reasonable official would understand that what he is doing violates that right."'

Johnson v. Johnson, 385 F.3d 503,524 (5tl' Cir. 2004) (quoting Anderson 1~ Creighton, 483 U.S. 635,

640, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987)). In addition to alleging the violation of a clearly

established constitutional right, a plaintiff must also allege facts showing that the defendant's

conduct was objectively unreasonable in the light of the law established at the time of the

incident. Heitschmidt, 161 F.3d at 836-37. Qualified immunity protects "all but the plainly

incompetent or those who knowingly violate the law." Malley 1~ Briggs, 475 U.S. 335, 341 (1986). In

this case, Mr. Pugh has not shown that the defendants were plainly incompetent or that they

                                                   -7-
     Case: 4:19-cv-00013-GHD-RP Doc #: 46 Filed: 09/29/20 8 of 12 PageID #: 503




knowingly violated the law. The comt will discuss how qualified immunity applies to each of Mr.

Pugh's allegations below.

       Denial of Adequate Medical Care

       In order to prevail on an Eighth Amendment claim for denial of medical care, a plaintiff must

allege facts which demonstrate "deliberate indifference to the serious medical needs of prisoners

[which] constitutes 'unnecessaty and wanton infliction of pain' proscribed by the Eighth Amendment

... whether the indifference is manifested by prison doctors or prison guards in intentionally denying

or delaying access to medical care .... " Estelle v. Gamble, 429 U.S. 97, 104-105, 50 L. Ed. 2d 251,

260 (1976); Mayweather v. Foti, 958 F.2d 91,91 (5°' Cir. 1992). The test for establishing deliberate

indifference is one of"subjective recklessness as used in the criminal law." Farmer v. Brennan, 511

U.S. 825, 837 (1994). Under this standard, a state actor may not be held liable under 42 U.S.C. §

1983 unless plaintiff alleges facts which, if tme, would establish that the official "knows of and

disregards an excessive risk to irunate health or safety; the official must both be aware of facts fi·om

which the inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference." I d. at 83 8. Only in exceptional circumstances may a comt infer knowledge of

substantial risk of serious harm by its obviousness. Id. Negligent conduct by prison officials does not

rise to the level of a constitutional violation. Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662 (1986),

Davidson v. Cannon, 474 U.S. 344, 106 S.Ct. 668 (1986).

        In cases such as this, arising fi·om delayed medical attention rather than a cleat· denial of

medical attention, a plaintiff must demonstrate that he suffered substantial harm resulting fi·om the

delay in order to state a claim for a civil rights violation. Mendoza v. Lynaugh, 989 F.2d 191, 193 (5 111

Cir. 1993); Campbell v. McMillin, 83 F. Supp. 2d 761 (S.D. Miss. 2000). A prisoner's mere

disagreement with medical treatment provided by prison officials does not state a claim against the

                                                   - 8-
     Case: 4:19-cv-00013-GHD-RP Doc #: 46 Filed: 09/29/20 9 of 12 PageID #: 504




prison for violation of the Eighth Amendment by deliberate indifference to his serious medical needs.

Gibbs v. Grimme/fe, 254 F.3d 545 (5tl' Cir.2001), Norton v. Dimazana, 122 F.3d 286,292 (5tl' Cir.

1997).

         "Deliberate indifference is not established when medical records indicate that [the

plaintiff! was afforded extensive medical care by prison officials." Brauner v. Coody, 793 F.3d

493, 500 (5th Cir. 2015). Nor is it established by a physician not accommodating a prisoner's

requests in a manner he desired or the prisoner's disagreement with the treatment. !d.; Miller v.

Wayback House, 253 F. App'x 399, 401 (5th Cir. 2007). To meet his burden in establishing

deliberate indifference on the part of medical staff, the plaintiff"must show that [medical staff!

refused to treat him, ignored his complaints, intentionally treated him incorrectly, or engaged in

any similar conduct that would clearly evince a wanton disregard for any serious medical needs."

Brauner, 793 F.3d at 498.

         In tllis case, Mr. Pugh's medical records reveal that he received medical treatment on an

ongoing basis. The evidence shows that he saw a nurse on August 8, 2018, twelve days after

sustahling !lis injuries, for a complaint regarding the cut to his left leg, and the examination revealed a

healing laceration to the lower left leg with no evidence of infection. He later saw a nurse about a rash

on his leg and was given medication. He also received a tetanus shot, antibiotics, lab tests, and an X-

ray for his tibia and fibula resulting from left leg complaints. Indeed, it appears that he was examined

and treated each time he filed a medical request fonn. Thus, !lis various examhmtions, medications,

lab tests, and x-rays undermine his claim of deliberate indifference.

         Mr. Pugh also appears to claim that someone should have taken him to medical in the absence

of his filing a medical request form. However, requiring a prisoner to submit his non-emergency

complaints to the correct department (in tllis case, the medical depat1ment) in accordance with the

                                                   - 9-
    Case: 4:19-cv-00013-GHD-RP Doc #: 46 Filed: 09/29/20 10 of 12 PageID #: 505




applicable jail procedures does not rise to the level of a constitutional violation. See Haddix v. Burris,

No. C-12-1674, 2013 WL 2950655, at *2 (N.D. Cal. June 14, 2013) ("[P]rison officials may require

inmates to comply with regulations that have established procedures for recurring issues without

violating an inmate's constitutional rights."); see also Green 1~ Guid1y, Civ. Action No. 19-12052,

2019 WL 5540959, at *9 (E.D. La. Oct. 4, 2019) ("Here, jail officials did not ignore plaintiff's need

for medical care; rather, they simply instructed him that he must submit a formal request for medical

care in accordance with the jail's procedures. Requiring such a request does not violate an inmate's

right to medical care."), adopted, 2019 WL 5538065 (E.D. La. Oct. 25, 2019); Alexander 1~ Texas

Department ofCriminal Justice, Civ. Action No. H-16-3520, 2017 WL 5749548, at *3 (S.D. Tex.

Nov. 28, 2017) ("[Prisoner]'s allegation that a nurse practitioner told him to submit a sick call request

to see a physician about his need for pain medication does not establish that he was denied care with

the requisite deliberate indifference for purposes of stating a claim under the Eighth Amendment.");

Curtis 1~ Gonzales, Civ. Action No. SA-09-CV-0911, 2010 WL 3928521, at *3 (W.D. Tex. Oct. 5,

201 0) (Nowak, M.J.) ("Rather than ignore [the prisoner]'s complaints, [prison] employees instmcted

[the prisoner] to comply with prison procedures for seeking medical treatment. Such conduct does not

evince a wanton disregard for a serious medical need.") (adopted by Garcia, J., on December 10,

2010); Mw.well1~ Epps, No. 4:04CV168, 2007 WL4287712, at *2 (N.D. Miss. Dec. 4, 2007).

        Mr. Pugh's leg injmy does not rise to the level of a serious medical condition. It healed on its

own without infection, and he visited medical five times between August 8, 2018, and November 9,

20 I 8, but never complained about his leg injmy during any of those visits. The Constitution

guarantees prisoners "only adequate, not optimal medical care." Spriggins v. LaRavia, 2012 WL

1135845, at *4 (E.D. La. Apr. 4, 2012), citing Gobert1~ Caldwell, 463 F.3d 339,349 (5u' Cir. 2006).

Medical records showing sick calls, examinations, diagnoses, and medications may rebut an inmate's

                                                   - 10-
    Case: 4:19-cv-00013-GHD-RP Doc #: 46 Filed: 09/29/20 11 of 12 PageID #: 506




allegations of deliberate indifference. Banuelos v. McFarland, 41 F.3d 232, 235 (5th Cir. 1995). A

delay which does not aggravate or exacerbate the medical condition does not constitute a

constitutional violation. Martin 1( Gentile, 849 F.2d 863,871 (4th Cir. 1988). A "delay in medical care

can only constitute an Eighth Amendment violation ifthere has been deliberate indifference, which

results in substantial harm." Id. at 195. However, "the decision whether to provide additional

treatment 'is a classic example of a matter for medical judgment.'" Domino 1! Texas Dep't ofCrim.

Justice, 239 F.3d 752, 756 (5th Cir. 2001).

        None of Mr. Pugh's claims rises to the level of deliberate indifference, as he has not shown

that the defendants caused "utmecessary and wanton infliction of pain," Estelle, supra, or that they

"[lmew]of and disregard[ed] an excessive risk to inmate health or safety," Farmer, supra. He

requested medical care, was exan1ined and treated, and his injuries healed. The defendants were not

"plainly incompetent" and did not "knowingly violate the law." Malley v. Briggs, 475 U.S. 335, 341

(1986). As such, the defendants are entitled to qualified inmmnity as to the plaintiff's claims of denial

of medical care.

        Conditions in Mr. Pugh's Cell

        The defendants are likewise entitled to qualified immunity as to the plaintiff's claims

regarding the conditions in his cell. "[T]he Eighth Amendment may afford protection against

conditions of confinement which constitute health threats but not against those which cause mere

discomfot1 or inconvenience." Wilson 1! Lynaugh, 878 F.2d 846, 849 (5°' Cir.l989), cert. denied, 493

U.S. 969 (1989)(citation omitted). "Inmates cannot expect the amenities, conveniences, and services

of a good hotel." ld at 849 n.5 (citation omitted). Prison officials have certain duties under the Eighth

Amendment, but these duties are only to provide prisoners with "humane conditions of confinement,"

including "adequate food, clothing, shelter, and medical care .... " Woods 1! Edwards, 51 F.3d 577,

                                                  - 11 -
    Case: 4:19-cv-00013-GHD-RP Doc #: 46 Filed: 09/29/20 12 of 12 PageID #: 507




581 n.lO (5°' Cir. 1995) (quoting Farmer 1~ Brennan, 511 U.S. 825, 832 (1994)). Considering the

"totality ofthe circumstances," McCord v. Maggio, 910 F.2d 1248 (5°' Cir. 1990), the instant claims do

not rise to the level of a constitutional violation. The plaintiff has not identified any "basic human

need" which he was denied for an unreasonable period of time. See Woods, 51 F.3d at 581.

        Though Mr. Pugh did not mention prison conditions within Unit 29 in his complaint, he

briefly alleged at his Spears hearing that his toilet was seldom cleaned, cleanings with chemicals

occurred only three times per year, and there were rats in the unit. He argued that such conditions put

him at elevated risk of infection of his leg. He has not, howeve1~ alleged any physical injmy from the

alleged conditions; nor has he shown that they rose to the level of a substantial risk of serious harm to

his health or safety. He thus has not shown that the defendants were "plainly incompetent" or

"knowingly violate[d] the law." Malley, supra. As such, the defendants are entitled to qualified

immunity as to the plaintiff's regarding the conditions in his cell.

                                               Conclusion

        For the reasons set forth above, the plaintiff's request for injunctive relief must be dismissed as

moot because he has been transferred to another facility. In addition, the defendants are entitled to

qualified immunity as to fue plaintiff's allegations regarding denial of adequate medical care and

unconstitutionally poor conditions in his cell. As such, the defendants' motion for summaty judgment

will be granted, and judgment will be entered for the defendants. A final judgment consistent with tllis

memorandum opinion will issue today~
                                  6)f-
        SO ORDERED, <hi•, thoZth <fuy otSo~cmlx<, 2W.O.~                      ,v'   D  ~


                                                                  SENIOR U.S. DISTRICT JUDGE



                                                   - 12-
